Citation Nr: 1722316	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-07 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD), chronic prior to January 30, 2012.

2.  Entitlement to a disability evaluation in excess of 70 percent for PTSD with MDD, chronic beginning January 30, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November July 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In an April 2016 rating decision the Veteran was granted a disability rating of 70 percent for PTSD with MDD, chronic beginning January 30, 2012.  An initial disability evaluation in excess of 30 percent prior to January 30, 2012, for PTSD with MDD, chronic remained denied.  As the Veteran has not indicated satisfaction with the determinations, the claims remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record. 

The Board remanded the claims in September 2015 for further development.  With regard to the psychiatric claims, there has been substantial compliance with the Board's remand instructions and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).   


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD with MDD was at the least, productive of occupational and social impairment, with deficiencies in most areas, to include work, family relations, and mood.

CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 70 percent, but no more, for PTSD with MDD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  Duties to Notify and Assist

The appeal for higher initial disability ratings for PTSD with MDD arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice for the PTSD with MDD claim is needed under the Veterans Claims Assistance Ace of 2000 (VCAA).  

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, the Veteran's VA medical records and non-VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  The Veteran was provided VA psychiatric examinations in April 2009, January 2012, and January 2016.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the Veteran's disability under the applicable rating criteria.  Significantly, the examination reports also discussed the impact of the Veteran's disabilities on his occupational and social functioning.  The Board finds the examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

	Increased Rating for PTSD with MDD

Legal Criteria

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  
38 C.F.R. §§ 4.1, 4.2; see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (a).   In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125 (a).  Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the AOJ certified the Veteran's appeal to the Board in April 2014, this claim is governed by the DSM-IV.  Under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

According to the DSM-IV, a GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).
Factual Background

January 2009 VA treatment records included diagnoses of PTSD and depressive disorder.  The Veteran's depression symptoms included little interest or pleasure in doing things; feeling down, depressed, or hopeless; trouble falling or staying asleep or sleeping too much; feeling tired or having little energy; poor appetite or overeating; feeling bad about self; trouble concentrating; moving or speaking so slowly that other people could have noticed; thoughts of being better off dead or hurting self in some manner.  Treatment notes indicated the Veteran had severe symptoms of depression.  Specifically, the Veteran's symptom of "thoughts that's you would be better off dead or of harming yourself in some way" was noted as "more than half the days in the week or two weeks."  With regard to suicidal ideation, intent and plan, the Veteran denied current active suicidal ideation, denied intent, and denied plan.  He also denied having made any final arrangements in anticipation of wanting to end his life.  He denied prior history of suicide attempts and denied psychotic symptoms.  The clinician's overall analysis revealed the Veteran appeared to be at low imminent risk for self-harm.  Other symptoms included anxiety, anger problems, memory problems, and sleep problems.  The Veteran was assessed a GAF score of 50.

January 2009 PTSD clinical notes indicated the Veteran avoided crowds, isolated, withdrew from others, and had memories and emotions related to traumas.  The Veteran reported sleeping issues with three hours of sleep and he awakened throughout the night with cold sweats.  He reported that he experienced nightmares every other night.  The Veteran indicated that his adult children are afraid of his anger outbursts.  The Veteran reported startled response to loud noises, he was always on alert, that he kept emotions to self and stated he emotionally numbed himself with alcohol, had a low mood with crying spells and anhedonia, and he had decreased appetite.  Mental status examination of the Veteran revealed he was alert, and oriented; was causally, but appropriately dressed and well-groomed; had clear, relevant, and coherent speech; had good eye contact; mood was dysthymic; affect was restricted range, congruent to mood, and non-labile; thought processes were logical, linear and goal directed; thought content was within normal limits with no signs or reports of hallucinations, delusions, paranoia, or suicidal ideation and homicidal ideation, plan, or intent; memory appeared grossly intact; and judgment and insight appeared good.  The Veteran was diagnosed with PTSD and Depression, not otherwise specified (NOS).  A GAF score of 51 was assessed. 

February 2009 VA treatment records indicate the Veteran's brother called seeking services for his brother.  The Veteran was currently attending stress management classes with his brother.  Treatment notes revealed the Veteran had a diagnosis of PTSD but was unable to participate in group therapy at the clinic due to issues with, articulating thoughts/emotions and comprehension, memory problems, and inattention.  The Veteran was noted to have had a stroke in November 2008. 

March 2009 VA treatment records included diagnoses of PTSD and depressive disorder, NOS. 

The Veteran was afforded an April 2009 VA psychiatry examination.  The examination report revealed the Veteran was first seen for emotional problems in December 2008.  The Veteran reported that he experienced flashbacks, that he frequently woke up from nightmares sweating up from these dreams sweating; and that if he heard a car backfire he it reminded him of arms and mortar fire.  The Veteran reported being angry and irritable.  He reported that in a restaurant, he always likes to sit where he can see everything around him, liked to look for an exit, and liked to sit so nobody could be at his back.  He reported that he stayed mostly to himself and used to stay mostly to himself at work because he got easily irritated by other people.  Since his military service the Veteran has had no legal problems.  The examiner indicated the Veteran is divorced from his wife, but his wife agreed to take him back into her apartment and care for him after he had a stroke.  The Veteran reported that he saw his children when they needed money.  He reported severe depression, severe sadness, and decreased energy, but denied suicidal ideation. 

Mental status examination of the Veteran revealed the Veteran had somewhat withdrawn behavior, very sad mood, blunted affect, intact ability to communicate, no difficulty understanding speech, slightly decreased conversation, suspiciousness of those around him, no impairment of judgment or abstract thinking, no suicidal or homicidal ideation, and no history of delusion, hallucination, illusion, or obsessional rituals.  The examiner assessed the Veteran a GAF score of 50 and diagnosed the Veteran with PTSD, chronic, severe, and ongoing and depression secondary to medical problem.  The examiner noted that the Veteran did not at the present time pose any threat of persistent danger or injury to self or others. 

A May 2009 VA occupational therapy note indicated the Veteran's ex-wife assisted him with set up for feeding and grooming and held his left arm so he could wash under his arm.

A June 2009 VA occupational therapy note indicated the Veteran's brother attended his occupational therapy session with him and stated the Veteran is getting more and more depressed because he cannot get out of the house. 

The Veteran was afforded a January 2012 VA psychiatry exam.  The examiner diagnosed the Veteran with PTSD and major depressive disorder, chronic.  The examiner indicated the Veteran had more than one mental disorder diagnosed and indicated it was not possible to differentiate what symptom(s) are attributable to each diagnosis because both PTSD and depressive symptoms are compounded by his significant health problems.  The Veteran's symptoms included depressed mood; anxiety; suspiciousness; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances, including work or a worklike setting; and difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated the Veteran's level of occupation and social impairment with regards to all mental diagnoses was best summarized as occupation and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, and thinking and/or mood.  The examiner noted that it was not possible to differentiate what portion of the occupational and social impairment indicated above is caused by each mental disorder.  The examiner assessed the Veteran a GAF score of 45. 

At the Veteran's July 2015 Board videoconference hearing the Veteran indicated he would go to the movies if his wife wanted, but he mostly preferred to stay inside.  He indicated that he preferred to isolate himself at home and mainly visited with his immediate family, his wife and children.  He testified that he drives.  The Veteran testified that he never had thoughts of suicide.

The Veteran was afforded a January 2016 VA psychiatry examination.  The examiner diagnosed the Veteran with PTSD and persistent depressive disorder with persistent major depressive episodes.  The examiner indicated the Veteran had more than one mental disorder diagnosed and indicated it was not possible to differentiate what symptom(s) are attributable to each diagnosis because symptoms of previously indicated diagnoses intermingle and overlap and it is not possible to determine the degree of each symptoms attributable to each diagnosis without resorting to mere speculation.  The Veteran's symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss impairment of short and long-term memory; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex demands; impaired judgment; impaired abstract thinking; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances, including work or a worklike setting.

The examiner indicated the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner noted that it was not possible to differentiate what portion of the occupational and social impairment indicated above was caused by each mental disorder because the overall level of impairment is due to cumulative effect of mental health diagnoses and degree of impairment caused by each individual diagnosis cannot be determined without resorting to mere speculation.  The examiner indicated that the Veteran remained married to his wife of about 45 years whom he indicated he was divorced temporarily, but did remarry.  The couple described the relationship as "good" with no significant changes in the last three years.  The Veteran indicated a "good" relationship with his children.  The Veteran reported that he also remained close to his niece and grandchildren.  The examiner noted that no other close relationships were indicated.  
Analysis

It is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's PTSD with MDD has approximated the schedular criteria for a disability rating of 70 percent for the entire period on appeal.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

As an initial matter, the Board notes that the record contains multiple diagnoses of depression and depressive disorder and symptoms associated with depression since January 2009.  The Board acknowledges that psychiatric symptoms wax and wane, and in affording the Veteran the benefit of reasonable doubt, the Board determines that his MDD symptoms have been present since the date of claim.  Specifically, January 2009 VA treatment records included diagnoses of PTSD and depressive disorder and identified severe depression symptoms that included little interest or pleasure in doing things; feeling down, depressed, or hopeless; trouble falling or staying asleep or sleeping too much; feeling tired or having little energy; poor appetite or overeating; feeling bad about self; trouble concentrating; moving or speaking so slowly that other people could have noticed; and thoughts of being better off dead or hurting self in some manner.  Significantly, the January 2012 and January 2016 VA examiners diagnosed the Veteran with PTSD and depressive disorder.  Additionally, the examiners explained that the Veteran had more than one mental disorder diagnosed, but it was not possible to differentiate what symptom(s) are attributable to each diagnosis.  Moreover, they indicated that it was not possible to differentiate what portion of the occupational and social impairment indicated was caused by each mental disorder.  

As the Veteran is currently evaluated at 30 percent for PTSD with MDD, chronic prior to January 30, 2012, and 70 percent for PTSD with MDD, chronic beginning January 30, 2012, and the symptoms and/or degree of impairment due to the Veteran's service-connected psychiatric disability diagnoses of PTSD and MDD cannot be distinguished from each other, the Board will consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board finds the Veteran's service-connected PTSD with MDD warrants a 70 percent rating for the entire period on appeal.

In finding that a 70 percent rating is warranted for the entire period on appeal, the Board notes that the Veteran's PTSD with MDD has been productive of or characterized by suicidal ideation, difficulty concentrating, some impairment of memory, anger and irritability, and difficulty in adapting to stressful circumstances at work.  This combination of symptoms indicates that the Veteran's current disability approximates the criteria for a rating that, at the least, represents occupational and social impairment with deficiencies in most areas, including work, family relations, and mood.

However, the Veteran's PTSD with MDD has not been productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Specifically, the Board notes that a January 2009 treatment note indicated the Veteran had severe symptoms of depression and identified the symptom of "thoughts that's you would be better off dead or of harming yourself in some way."  However, the VA examiner indicated that with regard to suicidal ideation, intent, and plan, the Veteran denied current active suicidal ideation, denied intent, and denied plan.  He also denied having made any final arrangements in anticipation of wanting to end his life. He denied prior history of suicide attempts and denied psychotic symptoms.  The clinician's overall analysis revealed the Veteran appeared to be at low imminent risk for self-harm.  

Additionally, at his July 2015 Board videoconference hearing, the Veteran testified that he never had thoughts of suicide.  Significantly, the record also reveals that the Veteran has had no history of delusion, hallucination, illusion, or obsessional rituals.  The Veteran reported to the January 2016 VA examiner that he has remained married to his wife of about 45 years whom he indicated he was divorced temporarily, but did remarry and the couple described the relationship as "good" with no significant changes in the last three years.  The Veteran also indicated a "good" relationship with his children.  

The evidence also demonstrates that during the relevant period, the Veteran was assessed GAF scores of 45 through 51.  A January 2009 VA treatment provider and April 2009 VA examiner assigned GAF scores of 50, which suggests serious symptoms or any serious impairment in social, occupational, or school.  A January 2009 VA treatment provider assigned a GAF score of 51, which suggests moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In January 2012, the VA examiner assigned a GAF score of 45, which suggests some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  While VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

As such, the Board finds that the Veteran's PTSD with MDD symptoms, including their frequency, severity, and duration, more nearly approximate those enumerated in the schedule of ratings for mental disorders for a 70 percent disability rating, not a 100 percent disability rating.  The Board finds the totality of the medical and lay evidence of record indicates the Veteran's PTSD with MDD symptoms did not result in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name to warrant a 100 disability rating.  See C.F.R. § 4.130.

The Board notes that while there has been some variation in the severity of the Veteran's PTSD with MDD symptoms during the appeal period, these symptoms have generally remained consistent with a 70 percent evaluation throughout the duration of this appeal.  Accordingly, the Board concludes that staged ratings are not warranted in this case, and the 70 percent rating is appropriate for the entire period currently on appeal.  38 C.F.R. § 4.71a; See Hart v. Mansfield, 21 Vet. App. 505.

The Board considered 38 C.F.R. § 4.7, which provides that the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  However, the Veteran has not demonstrated symptoms of the frequency, severity, duration, and scope, required for a 100 disability rating.  Thus, the Board finds that his disability picture for the period on appeal does not more closely approximate the criteria for a 100 percent disability rating.  Hence, the claim for an initial rating in excess of 70 percent disabling for PTSD with MDD must be denied for the entire period on appeal.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

An initial disability evaluation of 70 percent is granted for PTSD with MDD for the entire period on appeal.

An initial disability evaluation in excess of 70 percent for PTSD with MDD is denied for the entire period on appeal. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


